Title: To James Madison from James Simrall, 29 July 1812 (Abstract)
From: Simrall, James
To: Madison, James


29 July 1812, Shelbyville, Kentucky. Is authorized by the Kentucky volunteer cavalry regiment to offer their services to march as soon as possible “to Canada or any other point where our Services may be wanting.” This regiment “is upwards of 400 strong they are well acquipt in everry thing but arms.” Has been informed by Col. John Allen that his regiment was named in Allen’s letter to JM. He and Allen have communicated with JM “in consiquen[ce] of letters being recev’d by his Excellen[c]y Govr. Scott from the War department, to furnish aid to the Governors of the Territoreys with Men … Which from t[he] present Situation of the Indians their is but little probability of being calld for on that service.” Will call upon Governor Scott to request that he provide JM with information concerning the cavalry.
